Citation Nr: 1221924	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  3-13 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for migraine headaches, to include as secondary to medications taken for the Veteran's service-connected disabilities.

2.  Entitlement to an increased evaluation for status post osteotomy, left foot, depressed second metatarsal with a corn in excess of 10 percent prior to November 11, 2004, and in excess of 20 percent as of February 1, 2005.

3.  Entitlement to an increased evaluation for right foot hallux valgus, status post arthroplasties, currently evaluated as 10 percent disabling.

4.  Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for phlebitis and thrombophlebitis of the superficial veins of the right upper extremity based on VA treatment received on August 21, 2005.


REPRESENTATION

Appellant represented by:	Michael D.J. Eisenberg, Esquire
WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to August 1984.
      
The Veteran's claim for service connection for migraine headaches and the claims for increased ratings for her foot disabilities arose from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  In June 2002, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2002, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals (Board) in May 2003.

In a March 2005 rating decision, the RO granted an increased rating of 20 percent for the Veteran's left foot disability, from February 1, 2005.  Inasmuch as higher ratings are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating for the left foot disability remains viable on appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2005, the Board remanded the claim for service connection for migraine headaches and the claims for increased ratings for the Veteran's foot disabilities to the RO via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the RO/AMC continued to deny the claims (as reflected in an April 2006 supplemental SOC (SSOC)).

In February 2007, the Board denied the claim for service connection for migraine headaches and the claims for increased ratings for the Veteran's foot disabilities.  The Veteran appealed the February 2007 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2009 Memorandum Decision, the Court vacated the Board's denial of these claims, and remanded the matters to the Board for further proceedings consistent with the Memorandum Decision.  In September 2009, the Board remanded the claims for action pursuant to the Memorandum Decision.  

Subsequent to the Board's September 2009 remand, the Veteran perfected an appeal of her claim for benefits under the provisions of 38 U.S.C.A. § 1151.  This claim arose from an October 2008 rating decision of the RO in Cleveland, Ohio, on behalf of the RO in Washington, DC.  In March 2009, the Veteran filed a NOD.  A SOC was issued in January 2010, and the Veteran filed a VA Form 9 in January 2010.

The Board notes that, in conjunction with her appeal for entitlement to benefits under 38 U.S.C.A. § 1151, the Veteran also perfected an appeal for entitlement to service connection for hypertension.  Service connection for hypertension was subsequently awarded in a rating decision of March 2011, and the Veteran has not expressed disagreement with this decision.  As such, they hypertension claim is no longer in appellate status and will not be addressed here.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In September 2010, the Veteran testified during a hearing before a Decision Review Officer at the RO; a transcript of that hearing is of record.

In April 2012, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided at the VA Central Office in Washington, DC; a transcript of that hearing is of record.  During the hearing, the Veteran requested, and the undersigned granted, a 60 day abeyance period for submission of additional evidence in support of the claims.  To date, no additional evidence has been received.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay, further development is necessary before the claims can be properly adjudicated.

At the outset, the record reflects that there are outstanding VA medical records which may be pertinent to the claims remaining on appeal.  In this regard, in December 2009, the Veteran filed a VA Form 21-4142, Authorization and Consent Form, in which she indicated that in January 2008 and September 2009, she received treatment at the VA Medical Center (VAMC) in Washington, DC for her migraine headaches and bilateral feet.  Further, at her September 2010 hearing before the RO, she testified that as of September 2010, she began receiving treatment at the VAMC in Baltimore, Maryland.  See Hearing Transcript, p. 2.  At her April 2012 hearing before the Board, she testified that within the last year to year and a half, she received treatment at the Washington VAMC for her phlebitis of the right arm.  See Hearing Transcript, p. 18.  Currently, the claims file contains records dated to October 2008 from the Washington VAMC.  The 2009 records have not been obtained, and the January 2008 records referenced in the Veteran's December 2009 VA Form 21-4142 do not appear to be included.  The record also does not contain any records from the Baltimore VAMC.  The Board's review of the Virtual VA paperless claims processing system does not reveal any of these documents.

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain any outstanding records of treatment, following the current procedures prescribed in 38 C.F.R. § 3.159(c) for requests for records from Federal facilities.

With regard to the claim for service connection for migraine headaches and the claims for increased ratings for the Veteran's foot disabilities, as noted, the Board's February 2007 decision on these issues was vacated by the Court in an April 2009 Memorandum Decision, and the Board remanded the claims for further development in September 2009.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  On review of the record, the Board cannot find that there has been substantial compliance with the Board's September 2009 remand directives.

As for the migraine headaches claim, in April 2009 the Court held that the Board failed to ensure compliance with June 2005 remand directives, as an August 2005 VA examiner did not clearly address the theory that the medications the Veteran took to treat her service-connected disorders aggravated her headaches.  In Remand Directive #3 of the September 2009 remand, the Board requested an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the medications the Veteran takes for her service-connected disorders aggravate her headaches.  If it was determined that the medications the Veteran takes to treat her service- connected disorders have worsened her headaches, the medical provider was to quantify the degree to which the medications have worsened the headaches beyond their normal progression.  If quantifying the effect was not possible, the physician was to so state.

In July 2011, a VA examination was conducted.  The examiner concluded, "It is not at least as likely as not that the patient's headaches are related to medications. The patient feels that they intensified when she was being treated with steroids, and this is possible.  However, she is no longer taking steroids, and so they should no longer be related to her headaches in any way."

The Board finds that this opinion does not satisfy its September 2009 inquiries.  Specifically, the examiner failed to address whether, at any point during the appeal, the Veteran's medications for any service-connected disorder aggravated her headaches.  This appeal has been pending for nearly a decade, and an assessment of the present status of the Veteran's headaches is insufficient in resolving the issue of etiology.  Moreover, an opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).  Furthermore, the examiner did not address whether the Veteran's current headaches could be aggravated by past steroid or other medication.

As for the increased rating claims, in April 2009, the Court found the Board's analysis insufficient due to an inadequate discussion of the Veteran's functional loss due to pain.  Additionally, the Court noted that evidence of record could raise a question as to the applicability of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).  Accordingly, in September 2009, the Board ordered a new examination to determine the present level of disability.  In Remand Directive #4, the examiner was specifically asked to comment whether the Veteran's service-connected feet disabilities present an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization.

In July 2011, a VA examination was conducted.  The Board finds the examination report provides findings sufficient for assessing the Veteran's functional loss due to pain under the rating criteria.  However, the examiner failed to provide sufficient detail for the Board to address entitlement to consideration for an extraschedular rating.  The examiner found that the Veteran's bilateral foot disability "can cause interference with employment."  The examiner did not address the nature and degree of interference particularly in view of the Veteran's then current full time employment.  Regarding frequent periods of hospitalization or outpatient care, the Veteran has undergone several separate surgeries for her right and left feet and reported in the April 2012 hearing the need for weekly medical care.  A medical assessment of the need for frequent care is necessary to assist the Board in determining whether extraordinary medical care warrants consideration of an extraschedular rating.  

Under these circumstances, the Board finds that the RO must obtain supplemental medical opinions from the July 2011 VA examiners, if available.  In rendering the supplemental opinions, the physicians should include a complete rationale for the opinions expressed.  The RO should arrange for the Veteran to undergo new VA examinations in connection with these claims only if the July 2011 VA examiners are not available, or the designated physicians are unable to provide the requested opinions without examining the Veteran.

With regard to the 38 C.F.R. § 1151 claim, the Veteran contends that on August 21, 2005, she reported to a VA magnetic resonance imaging (MRI) clinic for an MRI of the brain, to be conducted in connection with a compensation and pension examination.  In preparation for the MRI, a technician injected the Veteran with a needle in her right arm.  The Veteran contends that the injection was unusually painful, and the arm began to swell.  The swelling then traveled upward into the Veteran's armpit.  Approximately three weeks later, she underwent a color duplex ultrasound of the right upper extremity, which revealed superficial phlebitis in the cephalic vein at the elbow.  She contends that she still experiences pain with regular daily activities due to the allegedly botched injection.

A review of VA treatment records from August 21, 2005 through September 2005 confirm the Veteran's contentions that she underwent the MRI, and was subsequently was diagnosed with superficial phlebitis in the cephalic vein at the elbow.  The Veteran's complaints of pain, swelling, and limitation of function at the time are also documented.  The record, however, does not adequately resolve the etiology of the current disability and a medical opinion has not been sought for this claim.
  
Under 38 U.S.C.A. § 1151, compensation is awarded for a Veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  A qualifying disability is one which is not the result of a Veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment or examination furnished her under any law administered by VA, and the proximate cause of the disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment; or (B) an event not reasonably foreseeable.  As these questions are medical in nature, the Board finds that a VA examination of the Veteran, and a medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Obtain from the Washington and Baltimore VAMCs all outstanding pertinent records of evaluation and/or treatment of Veteran, dated from January 2008 to the present.  

The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) for requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Forward the entire claims file, to include a copy of this REMAND to the VA physicians that prepared the July 2011 reports for addendum opinions.

Headaches:  Request that after reviewing the claims file, the physician provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the disability was aggravated (i.e., worsened beyond natural progression) by any service-connected disability (to include medications taken for any service-connected disability) at any point in time.  The examiner should also specifically opine on whether it is at least as likely as not that the Veteran's current headaches have been aggravated by past medication use for any service-connected disability including sarcoidosis, foot disorders, hypertension, fibromyalgia or hysterectomy.  If aggravation by service-connected disability is found, the examiner should, if possible, quantify the degree to which the medications have worsened the Veteran's headaches beyond their normal progression.  If quantifying the effect is not possible, the physician should so state.

Feet:  After reviewing the claims file, the physician should offer an opinion, consistent with sound medical judgment, as to whether the Veteran's service-connected foot disabilities present an exceptional or unusual disability picture, with such related factors as the specific nature and degree of interference with the duties of her employment or the nature and frequency of periods of hospitalization and outpatient medical care as it affects attendance and capacity for employment and daily activities.

If the prior examiners are not available, or are unable to provide the requested opinions without examining the Veteran, the RO must arrange for the Veteran to undergo VA examinations, by appropriate physicians, to obtain opinions responsive to the questions posed above.  The entire claims file, to include complete copy of the REMAND must be made available to the physicians designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.
The physicians must set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

3.  With respect to the claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151, for phlebitis and thrombophlebitis of the superficial veins of the right upper extremity, arrange for the Veteran to undergo VA examination, at a VA medical facility.  The entire claims file must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Request that the examiner provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the Veteran's documented  phlebitis of the right upper extremity, or any other disability of the right upper extremity, is a result of the injection performed on August 21, 2005 in preparation for her MRI of the brain; and if so, whether the proximate cause of such disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care or medical or surgical treatment; or (b) an event not reasonable foreseeable.  

The physician must set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claims.

5.  After completion of the above and any additional development deemed necessary, any issue remaining on appeal should be reviewed with consideration of all applicable laws and regulations to include consideration of the applicability of an extraschedular rating under 38 C.F.R. § 3.321(b).  If any benefit sought remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

4.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for a rating in excess of 10 percent for a right shoulder disability and for service connection for a cervical and dorsal spine disorder.  If any benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims.  Cooperation in VA's efforts to develop her claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



